           Case 4:18-cv-01882 Document 83 Filed on 04/23/20 in TXSD Page 1 of 6


                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

DALIO HOLDINGS I, LLC,                                       §
                                                             §
           Plaintiff,                                        §
                                                             §
v.                                                           §     Civil Action Number: 4:18-cv-01882
                                                             §
WCW HOUSTON PROPERTIES, LLC,                                 §
                                                             §
           Defendant.                                        §

WCW HOUSTON PROPERTIES, LLC’S REPLY TO THE PLAINTIFF’S RESPONSE TO
         WCW’S AMENDED MOTION FOR SUMMARY JUDGMENT

           WCW Houston Properties, LLC (“WCW”) files this Reply to Dalio Holdings I, LLC’s

(“Dalio”) Response (the “Response”) to WCW’s Amended Motion for Summary Judgment. 1

A.         There Was No Gap in Service of ASI’s Original Petition in State Court.

            In the Response, Dalio argues that WCW’s claims are time barred because ASI was not

diligent in the service of citation on TRL. 2 This argument fails as there is no gap in service of

citation.

            On May 25, 2017, ASI filed its Original Petition against TRL in state court (the “Petition”)

and requested issuance of citation (the “Citation”). See Exhibits 1 and 2; see also Exhibit 3, ¶ 2.

            On June 2, 2017, ASI’s counsel picked up the Citation from the Harris County District Clerk.

See Exhibit 3, ¶ 3.

            Between the date ASI filed the Petition and the date it acquired the Citation, ASI’s counsel

determined that he did not have a current address for TRL. See Exhibit 3 ¶ 4. To ensure a proper

address, and to minimize the disruption that service might cause the manager of TRL, Ali Choudhri,



1
    Defined terms are used in this Reply in the same manner as in WCW’s Amended Motion for Summary Judgment.
2
    TRL has already attempted to make this argument in state court. See Exhibit 5 attached hereto. The state court rejected
    this argument. See Exhibit 6 attached hereto. Dalio and TRL have the same owner, Ali Choudhri, along with the same
    counsel. The court should not allow them a second bite at the apple on this argument that was fully litigated by the state
    court.
        Case 4:18-cv-01882 Document 83 Filed on 04/23/20 in TXSD Page 2 of 6


ASI’s counsel attempted to contact Mr. Choudhri approximately five times over the next three weeks

to arrange for Mr. Choudhri to receive service of the Citation. Id. Mr. Choudhri did not respond to

any of these attempts. Id.

        When TRL’s manager would not respond to attempts to arrange for service, ASI gave the

citation to a process server to effect service. See Exhibit 3, ¶ 5; see also Exhibit 4, ¶¶ 1-2. The process

server picked up the Citation from ASI’s counsel on June 23, 2017. See Exhibit 4, ¶ 5. The process

server made multiple unsuccessful attempts to serve the Citation on TRL at its last known address.

Id at ¶ 3.

        On June 27, 2018, ASI requested that its process server return the Citation and drafted a letter

to the Travis County Constable to arrange for service on TRL’s registered agent in Austin, Texas.

See Exhibit 3-A. The process server returned the Citation the next day. See Exhibit 4, ¶ 4. On that

same date, ASI mailed the Citation to the Texas Secretary of State in Austin, Texas for service by

the Secretary on the registered agent of TRL. See Exhibit 4, ¶ 6.

        The Travis County Constable received the Citation on July 3, 2018. See Exhibit 2. The

Constable served the Citation on TRL on July 6, 2018. Id.

        When the court examines the entire record, there clearly is no gap in ASI’s attempts to serve

TRL with the Citation. ASI was continuously either seeking to locate TRL or actively attempting

service upon it. Thus, there is no evidence that ASI was anything other than diligent service of the

Citation.

B.      The ASI Note Was Not Automatically Accelerated Due to a Tax Lien Transfer.

        WCW has already responded to Dalio’s argument that the ASI Note was automatically

accelerated in detail in Section E of its Response to Dalio’s Amended Motion for Summary Judgment.

WCW adopts and incorporates those arguments in this Reply.



WCW HOUSTON PROPERTIES, LLC’S REPLY BRIEF                                                       PAGE 2 OF 6
        Case 4:18-cv-01882 Document 83 Filed on 04/23/20 in TXSD Page 3 of 6


C.      WCW Has Properly Established its Damages.

        In the Response, Dalio argues that WCW cannot establish damages without expert testimony

as to the value of the Property. Dalio relies on certain Texas cases that provide that the measure of

damages in wrongful foreclosure is the difference between the fair market value of the property at the

date of foreclosure and the remaining balance due on the indebtedness. Those cases are inapposite as

they deal with damages to a property owner, and not a junior lienholder, and thus do not account for

the nature of WCW’s injury as required by Texas law.

        Under Texas law, “actual damages”, also called “compensatory damages”, are awarded to

repair a wrong or to compensate for an injury. Hancock v. Variyam, 400 S.W.3d 59, 65 (Tex. 2013).

Within that broad definition are “economic damages” that are intended to compensate a claimant for

actual economic or pecuniary injury. TEX. CIV. PRAC. & REM. CODE § 41.001 (4).

        The measure of WCW’s economic injury is the full value of its secured claim in the amount

of $2,958,911.00 as of the date of that foreclosure with interest continuing to accrue at the contract

rate of eighteen percent per annum. 3 Had Dalio not fraudulently fabricated millions of dollars of

interest and charges, the Property would have been sold for at least $10,000,000 at the foreclosure

auction, which would have paid WCW in full. Had Dalio not wrongfully excluded ready cash bids

as set forth in Section E below, the Property could have sold for $12,000,000. Instead, Dalio acquired

the Property through credit it was not owed, and in so doing, eliminated WCW’s secured claim against

the Property. WCW cannot seek payment from TRL as TRL has no other assets that could go toward

satisfaction of WCW’s claim. Accordingly, the economic injury that WCW suffered from Dalio’s

wrongful foreclosure is the full amount of its secured claim.

D.      Dalio’s Claim for a Prepayment Premium is Unenforceable Usury.

        In the Response, Dalio argues that there was no wrongful foreclosure as its secured claim


3
 Dalio has not disputed the calculation of WCW’s secured claim against TRL.
WCW HOUSTON PROPERTIES, LLC’S REPLY BRIEF                                                  PAGE 3 OF 6
        Case 4:18-cv-01882 Document 83 Filed on 04/23/20 in TXSD Page 4 of 6


against TRL was $11,220,482.33. This amount is based largely on a “prepayment premium”. WCW

has provided extensive analysis refuting this calculation in its Response to Dalio’s Amended Motion

for Summary Judgment, which WCW adopts and incorporates here. Additionally, the court must

reject Dalio’s calculation as the alleged “prepayment premium” is unenforceable usury.

        Under Texas law, a contract that proposes usurious interest is void as a matter of law and is

thus unenforceable. Federal Savings & Loan Ins. Corp. v. Griffin, 935 F.2d 691, 701 (5th Cir 1991);

Allee v. Benser, 779 S.W.2d 61, 63 (Tex. 1988); Tri-County Farmer’s Co-op v. Bendele, 641 S.W.2d

208, 209 n.2 (Tex. 1982). An instrument which allows for acceleration upon default and provides for

collection of unearned interest is usurious if the amount of total interest collected exceeds the

allowable rate for the accelerated period of the instrument. Hettig & Co. v. Union Mutual Life Ins.

Co. 781 F.2d 1141, 1145 (5th Cir. 1986).

        Dalio has expressly admitted that the “prepayment premium” was triggered by TRL’s default

and Dalio’s foreclosure, rather than a voluntary prepayment by TRL. See Deposition of Azeemeh

Zaheer attached hereto as Exhibit 7, p. 164:9—165;20; see also p. 157:6—157:24. It is therefore

subject to a usury analysis.        The Modification Agreement containing the purported prepayment

premium was allegedly executed on June 11, 2018 just over two weeks before the foreclosure on July

3, 2018. Dalio contends it was owed $7,594,004.84 by TRL. Thus, a year of interest on that amount

at the maximum rate allowed by law is $1,366,920.87. 4 Dalio charged almost three times that amount

as a “prepayment premium” in just over a two-week period. This is unenforceable usury as a matter

of law. Dalio thus drastically overstated its credit bid at the foreclosure auction.




4
 Dalio claims unpaid principal due on the IBC Note of $5,929,418.00 and accrued interest of $1,664,586 totaling
 $7,594,004.84. Accordingly, interest accruing on this amount at the maximum rate allowed by law of 18% over an
 entire year is $1,366,930.87 ($7,594,004.84 X .18 = $1,366,920.87). WCW expressly denies Dalio’s claims for accrued
 interest or a prepayment premium.
WCW HOUSTON PROPERTIES, LLC’S REPLY BRIEF                                                              PAGE 4 OF 6
       Case 4:18-cv-01882 Document 83 Filed on 04/23/20 in TXSD Page 5 of 6


E.     The Trustee’s Disqualification of Bids from Jean Jabbour was Unreasonable.

       Dalio argues that Wade Williams’ refusal to accept cashier’s checks totaling $12,000,000

from Jean Jabbour of Jelinis, LLC at the foreclosure auction was a reasonable restriction to ensure

timely collection permitted under Texas Civil Practice & Remedies Code § 51.0074. This argument

is patently absurd as the checks were bearer instruments that Williams could collect the moment he

received them.

       Wade Williams has testified that Jabbour brought cashier’s checks to the auction that were

payable to “cash”. See Declaration of Wade Williams attached to Dalio’s Amended Motion, at ¶ 7.

Those checks were not acceptable to Williams, and were thus rejected by him, expressly because they

were made payable to “cash” rather than to Williams. Id.

       This restriction is patently absurd. Under Texas law, cashier’s checks are guaranteed funds

and consequential damages can be accessed against a financial institution who refuses to honor them.

TEX. BUS. & COMM CODE § 3.411; see also Guaranty Federal Sav. Bank v. Horseshoe Oper. Co., 793

S.W.2d 652 (Tex. 1990). A cashier’s check made “payable to cash” becomes payable to the bearer.

Id at § 3.109 (a)(3). A check made payable to bearer is negotiable by mere of transfer of possession

alone. Id § 3.201(b). Accordingly, Jabbour’s cashier’s checks were guaranteed funds from a financial

institution that would become payable to Williams the moment Jabbour physically gave them to him.

They are therefore the closest thing to cash Jabbour could provide other than bills from the United

States Treasury. There was therefore no risk of collection. Nor could there be any controversy

regarding whether Jabbour could endorse the check to Williams as a transfer of possession was all

that was required to do so. Dalio’s contention that this was a reasonable restriction is thus entirely

divorced from reality. The court should therefore grant WCW summary judgment.




WCW HOUSTON PROPERTIES, LLC’S REPLY BRIEF                                                  PAGE 5 OF 6
       Case 4:18-cv-01882 Document 83 Filed on 04/23/20 in TXSD Page 6 of 6


                                                Respectfully submitted,

                                                By: /s/ M. Kevin Powers      .
                                                    M. Kevin Powers--Attorney in Charge
                                                    State Bar No. 24041715
                                                    1776 Yorktown, Suite 300
                                                    Houston, TX 77056
                                                    (713) 621-0700 (tel)
                                                    (713) 621-0709 (fax)
                                                    kevin@porterpowers.com


OF COUNSEL:

PORTER & POWERS, PLLC
1776 Yorktown, Suite 300
Houston, TX 77056
(713) 621-0700 (tel)
(713) 621-0709 (fax)

                                                ATTORNEYS FOR WCW HOUSTON
                                                PROPERTIES, LLC


                                 CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing was served on all parties entitled to receive notice
through the court’s ECF system on April 23, 2020.


                                                   /s/ M. Kevin Powers .
                                                   M. Kevin Powers




WCW HOUSTON PROPERTIES, LLC’S REPLY BRIEF                                               PAGE 6 OF 6
